Exhibit 10.5
SELLING AGREEMENT

February 11,2008
 
Mr. Robert Noble
Chief Executive Officer
Envision Solar International, Inc.
4225 Executive Square, Suite 480
LaJolla, CA 92037
 
Re:    Offering of Shares $40.00 per Share
 
Gentlemen:
 
        Envision Solar International, Inc. ("ENVISION" or "the Company") is a
California corporation formed in 2007 to develop and commercialize carport and
other structures with integrative photovoltaic arrays in the United States and
internationally. ENVISION desires to raise up to $4,000,000 through the sale of
up to 100,000 Shares ("Shares") to Accredited Investors ("Investors") at a price
of $40.00 per Share pursuant to Regulation D of the Securities Act of 1933, as
amended (the "Offering"). Each Investor participating in this Offering is
required to purchase a minimum of 1,000 Shares; however, ENVISION may choose to
accept purchases below the minimum at its discretion. ENVISION hereby confirms
as follows its agreement with Nexcore Capital, Inc. ("Nexcore"), a registered
member in good standing of the Financial Industry Regulatory Association
("FINRA"), formerly the National Association of Securities Dealers, Inc.
("NASD"), under which Nexcore will act as a nonexclusive agent for ENVISION in
connection with the Offering.
 
1. Memorandum. ENVISION has caused the preparation of a private placement
memorandum ("Memorandum") relating to the sale of the Shares.
 
2. Appointment of Agent. On the basis of the representations, warranties and
covenants herein contained, and subject to the terms and conditions herein set
forth, Nexcore is hereby appointed as a non-exclusive agent (except as provided
in Section 3) of ENVISION to offer and sell the Shares to Accredited Investors.
Nexcore covenants to offer and sell Shares on a "best efforts" basis on behalf
of ENVISION in accordance with the terms of this Agreement and the Memorandum,
and not to misrepresent orally or in writing any of the facts regarding
ENVISION, its business, or the Offering. Nexcore covenants to closely supervise
all of its representatives in the Offering of the Shares and to comply with all
applicable federal and state securities laws and NASD rules and regulations.
Nexcore is not responsible for the contents of the Memorandum. Nexcore covenants
not to use any written material or oral statements in offering or selling the
Shares which are not specifically authorized by ENVISION, provided, that Nexcore
is specifically authorized to use the Memorandum. Subject to the performance by
ENVISION of its obligations to be performed hereunder, and to the accuracy of
all the representations and warranties contained herein, Nexcore hereby accepts
such agency and agrees to perform its obligations hereunder.
 
3. Limited Exclusivity. Notwithstanding the non-exclusive nature of the
appointment of Nexcore, Nexcore shall have limited exclusivity as provided in
this section. During the term of this agreement as specified in Section 10(a),
Nexcore shall have the right to act as exclusive agent with respect to
$2,500,000 of the Offering. ENVISION shall reserve for exclusive sale by Nexcore
(or by other FINRA-licensed entity referred by Nexcore) 62,500 of the Shares for
sale by Nexcore during this period.
 
 

--------------------------------------------------------------------------------


 
4.Representations and Warranties of ENVISION.   ENVISION represents, warrants
and agrees with Nexcore for Nexcore's benefit that:
 
(a) All action required to be taken by ENVISION as a condition to sale of the
Shares has been taken.
 
(b) ENVISION is duly and validly organized, existing and in good standing as a
corporation under the laws of the State of California, with full power and
authority to conduct its business and proposed business as described in the
Memorandum. ENVISION has all government licenses and permits necessary to
conduct its business, and is duly qualified to conduct its business in all
jurisdictions in which such qualification is necessary.
 
(c) From the commencement of the Offering through the termination or expiration
of the Offering, the Memorandum will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(d) This Agreement has been duly and validly authorized, executed and delivered
by or on behalf of ENVISION, and constitutes the valid, binding and enforceable
agreement of ENVISION.
 
(e) No federal or state securities agency has issued an order preventing or
suspending the Offering or the use of the Memorandum with respect to the sale of
the Shares. ENVISION will promptly notify Nexcore upon the issuance of any such
order and furnish Nexcore with a copy thereof. The Memorandum and any amendment
or supplement thereto will comply and will continue to comply with all
applicable requirements of the Securities Act of 1933, as amended (the "Act"),
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and any
other applicable federal and state laws and regulations at all times during the
term of this Agreement.
 
(f) No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution, delivery or performance
by ENVISION of this Agreement.
 
(g) The execution and delivery of this Agreement will not constitute a breach
of, or default under, any instrument by which ENVISION is bound or, to the best
of their knowledge, any order, rule or regulation of any court or any
governmental body or administrative agency having jurisdiction over ENVISION.
[Missing Graphic Reference]
 
5. Nexcore Representations and Warranties. Nexcore represents and warrants that
it is duly and fully licensed under the rules and regulations of the NASD and is
capable of performing and satisfying its obligations under this Agreement.
Nexcore further represents and warrants that Nexcore's execution and performance
of this Agreement will not cause Nexcore to ­be in default under or to violate
any agreement, law, rule, regulation, order or judgment applicable to it.
 
 

--------------------------------------------------------------------------------


 
6. Compensation to Nexcore. In consideration for Nexcore's services hereunder,
ENVISION covenants to pay Nexcore a selling commission equal to seven percent
(7%) of the total purchase price of Shares sold in the Offering by or through
Nexcore or by or through other FINRA licensed entities referred by Nexcore. The
selling commission payable to Nexcore will be paid periodically as ENVISION
accepts subscriptions for the sales of Shares and receives payments therefore.
Nexcore shall not be entitled to a selling commission for any Shares not sold by
or through Nexcore or by or through other FINRA entities referred by Nexcore,
but which are instead sold by ENVISION itself or by a third party not referred
by Nexcore.
 
7. Due Diligence Allowance. In consideration for due diligence expenses incurred
by Nexcore in connection with the Offering, ENVISION covenants to pay Nexcore a
due diligence fee equal to two (2%) percent of the total purchase price of
Shares sold in the Offering by or through Nexcore or by or through other FINRA
licensed entities referred by Nexcore, provided, however, that should ENVISION
refer prospective investors to Nexcore for potential inclusion in the Offering,
Nexcore will not be entitled to a due diligence fee with respect to these
referrals. In addition, should any single investor purchase 12,500 or more
Shares for a total purchase price of $500,000 or more, Nexcore will not be
entitled to a due diligence fee with respect to mat investment.
 
8. Offering Costs. In consideration for other expenses incurred by Nexcore in
connection with the Offering, including but not limited to administrative and
miscellaneous expenses, Nexcore will also receive from ENVISION a
non-accountable expense reimbursement in cash equal to two (2%) percent of the
total purchase price of all Shares sold in the Offering by or through Nexcore or
by or through other FINRA licensed entities referred by Nexcore, provided,
however, that should ENVISION refer prospective investors to Nexcore for
potential inclusion in the offering, Nexcore will not be entitled to an expense
reimbursement with respect to those referrals. In addition, should any single
investor purchase 12,500 or more Shares for a total purchase price of $500,000
or more, Nexcore will not be entitled to an expense reimbursement with respect
to that investment.
 
In addition, as non-cash incentive compensation for Nexcore, ENVISION shall also
compensate Nexcore with non-assessable and assignable Warrants to purchase
common stock of the Company at $40.00 (Forty dollars) per share exercisable up
to five (5) years after the termination or expiration of the Offering. ENVISION
shall compensate Nexcore with the number of Warrants equal to seven percent (7%)
of the total number of Shares sold in this Offering by or through Nexcore or by
or through another FINRA licensed entity referred by Nexcore, subject to a
maximum of 7,000 Warrants. The Warrant shall not include any sales of Shares
made by ENVISION itself or by a third party not referred by Nexcore.
 
Nexcore acknowledges that, concurrently with the Offering, ENVISION is offering
for sale convertible promissory notes in an aggregate amount up to $1,000,000.
As referred to in mis agreement, the term "Offering" does not include the sale
of any such notes. Nexcore understands that ENVISION intends to reduce the
amount of the Offering by the aggregate principal amount of any convertible
promissory notes sold by ENVISION. Nexcore shall not be compensated with respect
to the sale of any such notes, and acknowledges that any reduction of the amount
of the Offering as a result of the sale of notes may reduce the compensation
otherwise payable to Nexcore pursuant to this agreement.
 

 

--------------------------------------------------------------------------------


 
9.Offering Costs. ENVISION will pay all legal, accounting, printing and other
Offering expenses incurred by the Company from its existing general working
capital.
 
10.Covenants of the Company. ENVISION covenants with Nexcore that:
 
(a) The term of this Agreement will commence on the date first above written and
will terminate on the date ("Termination Date") which is 60 days after the date
the Memorandum is first provided by Nexcore to a third party, unless sooner
terminated or extended by the written agreement of both parties to this
Agreement.
 
(b) If any event relating to the Company occurs which requires, in the opinion
of ENVISION's counsel, an amendment or supplement to the Memorandum in order
that the Memorandum will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein
not misleading in the light of the circumstances existing at the time it is
delivered to a subscriber, ENVISION will forthwith prepare the amendment or
supplement to the Memorandum and deliver a copy thereof to Nexcore. Furthermore,
ENVISION will furnish such information to Nexcore as Nexcore may from time to
time reasonably request.
 
(c) ENVISION will endeavor in good faith to qualify the Shares for offering and
sale under, or to establish the exemption of the Offering and sale of the Shares
from qualification or registration under, applicable state securities or "blue
sky" laws. ENVISION will pay all legal fees and related expenses in connection
with qualifying the Shares under said "blue sky" laws.
 
(d) ENVISION will not offer to sell Shares in any state in which such offer
would be unlawful. ENVISION will bear all of the costs and liability incurred by
it or Nexcore as a result of the unlawful offer of Shares by the Company in any
state, unless Nexcore directly causes such unlawful offer without the
participation of ENVISION.
 
(e) ENVISION covenants to issue financial statements and reports of the Company
in accordance with the Memorandum.
 
(f) Nexcore will have reasonable review and approval rights with respect to the
Memorandum and its contents.
 
(g) ENVISION covenants not to terminate the Offering before the Offering
Termination Date, as defined in the Memorandum, and Nexcore shall have at least
the full Offering period to sell all of the Shares.
 
(h)           ENVISION covenants that Nexcore shall have the right to obtain the
equity or financing for ENVISION from to an entity affiliated with Nexcore, such
as, by way of illustration but not of limitation, The Greencore Capital Equity
Fund, LLC.
 
 

--------------------------------------------------------------------------------


 
11. Payment of Expenses and Fees. Except as provided in Sections 5, 6 and 7 of
this Agreement, Nexcore and ENVISION will each pay their own expenses incident
to the transactions contemplated by this Agreement. ENVISION will bear all of
the fees and expenses incurred in printing of the Memorandum.
 
12. Noncircumvention. ENVISION shall not directly or indirectly circumvent
Nexcore or any of its affiliates with respect to any relationships introduced or
made known to the Company by Nexcore as a direct or indirect result of this
Agreement, including but not limited to investors, customers, suppliers, and
professionals, without the prior written consent of Nexcore. In the event of a
breach of this section by ENVISION, Nexcore will have all injunctive and
equitable relief available, as well as all other remedies at law or in equity.
 
13. Conditions to Nexcore's Obligations. Nexcore's obligations hereunder are
subject to the accuracy of and compliance with the representations and
warranties of ENVISION in this Agreement, and to the performance by ENVISION of
its obligations hereunder.
 
14. Conditions to the Obligations of ENVISION. The obligations of ENVISION
hereunder are subject to the accuracy of and the compliance with Nexcore's
representations and warranties in this Agreement, and to the performance by
Nexcore of its obligations hereunder.
 
15. Term of Agreement. The term of this Agreement will commence on the date
first above written and will terminate on the Termination Date.
 
16.  Indemnification.
 
(a) ENVISION hereby indemnifies and holds Nexcore, Nexcore's affiliates,
officers, directors, shareholders, agents, employees, accountants and attorneys,
and each of them, harmless from and against all liabilities, claims, damages,
losses, costs, attorneys fees and expenses arising directly or indirectly from
(a) the conduct of ENVISION's business, (b) the manner and conduct of any offer
or sale of securities by persons or entities other than Nexcore which conduct
any business with ENVISION, (c) any financial statements or other financial
information prepared, provided, published, or disseminated by ENVISION, or (d)
the source or manner of solicitation of any prospective Investors referred by
ENVISION to Nexcore. In addition, ENVISION hereby indemnifies and holds Nexcore,
Nexcore's affiliates, officers, directors, shareholders, agents, employees,
consultants and attorneys, and each of them, harmless from and against any loss,
expense, claim, damage or liability to which Nexcore or said other parties may
become subject under any securities act, common law concept, or otherwise,
insofar as such loss, expense, claim, damage or liability or action in respect
thereof, arises out of or is based in whole or in part on any untrue statement
or alleged untrue statement of any material fact made by ENVISION, any employee
of the Company, or in the Memorandum, or the omission thereby of any material
fact required to be stated or necessary to make the statement made to a
prospective investor not misleading. ENVISION shall promptly reimburse the
indemnified parties for any reasonable legal or other expenses incurred by them
in connection with any such indemnified action or claim.
 
(b) ENVISION will not be liable under this indemnity agreement with respect to
any claim made against Nexcore or any of said other persons related to Nexcore
unless
 
ENVISION is notified in writing of the nature of the claim. ENVISION shall be
entitled to participate at its own expense in the defense or, if it so elects
within a reasonable time after receipt of such notice, to assume the defense of
any such claims, which defense shall be conducted by counsel chosen by it and
reasonably satisfactory to Nexcore and the other said person or persons related
to Nexcore who are defendants in any suit so brought. In the event that the
ENVISION elects to assume the defense of any such suit and retain such counsel,
Nexcore or the person or persons who are defendants in the suit shall bear the
fees and expenses of any additional counsel thereafter retained by Nexcore or
them. ENVISION agrees to promptly notify Nexcore of the assertion of any claim
against it or against any person who is a control person of ENVISION in
connection with the sale of the Shares.
 
(c) Nexcore agrees to indemnify and hold harmless ENVISION and its affiliates,
officers, directors, shareholders, agents, employees, attorneys and accountants
against any and all loss, liability, claim, damage and expense whatsoever
directly or indirectly resulting from material violations by Nexcore or its
representatives of any of Nexcore's representations, warranties or covenants in
this Agreement, or of any applicable law, rule or regulation. In case any action
is brought against ENVISION or any of its affiliates under such laws,
regulations or rules on account of such material violation of such
representations, warranties or covenants, Nexcore shall have the rights and
duties given to ENVISION, and ENVISION shall have the rights and duties given to
Nexcore, by the provisions of Section 15(b).
 
17.Representations, Warranties and Agreements to Survive Delivery.   All
representations, warranties and agreements shall remain operative and in full
force and effect, regardless of any investigation made by or on behalf of
Nexcore or any person who controls Nexcore, or by or on behalf of ENVISION or
any person who controls ENVISION, for a period of four years after the
Termination Date.
 
18.Notices. All notices, requests, demands and other communications hereunder
shall be deemed to have been duly given if delivered, faxed, or mailed by first
class mail:
 

  If to ENVISION: 
Envision Solar International, Inc.
4225 Executive Square, Suite 480
La Jolla,CA 92037
Facsimile:(858) 799-4592
Attn: Robert L. Noble
            With a copy (which shall       not constitute notice) to: 
John C. O'Neill, Esq.
Procopio, Cory, Hargreaves & Savitch LLP
530 B Street, Suite 2100
San Diego, CA 92101-4469
Facsimile: (619) 744-5464
 

 
 
 

--------------------------------------------------------------------------------


 

  If to Nexcore:
10509 Vista Sorrento Parkway, Suite 300
San Diego, CA 92121
      Facsimile:        Attn: Jay S. Potter, President  

 
19. Parties. This Agreement shall inure to the benefit of and be binding upon
Nexcore, ENVISION, and their respective successors and assigns.
 
20. Entire Agreement. This Agreement represents the entire agreement among the
parties hereto and may not be amended except by a writing signed by the party
against whom enforcement of the provision is sought.
 
21. Injunctive Relief. Each party acknowledges that it would be impossible to
measure in money the damages to the other party if there is a failure to comply
with any covenants or provisions of this Agreement, and agrees that in the event
of any breach of any covenant or provision, the other party to this Agreement
will not have an adequate remedy at law. It is therefore agreed that the other
party to this Agreement who is entitled to the benefit of the covenants or
provisions of this Agreement which have been breached, in addition to any other
rights or remedies which they may have, shall be entitled to immediate
injunctive relief to enforce such covenants and provisions, and that in the
event that any such action or proceeding is brought in equity to enforce them,
the defaulting or breaching party will not urge a defense that there is an
adequate remedy at law.
 
22. Waivers. If any party shall at any time waive any rights hereunder resulting
from any breach by the other party of any of the provisions of this Agreement,
such waiver is not to be construed as a continuing waiver of other breaches of
the same or other provisions of this Agreement. Resort to any remedies referred
to herein shall not be construed as a waiver of any other rights and remedies to
which such party is entitled under this Agreement or otherwise.
 
23. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, and the venue for any
action hereunder shall be in the appropriate forum in the County of San Diego,
State of California.
 
24. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
 
25. Attorneys' Fees and Costs. In the event that either party must resort to
legal action in order to enforce the provisions of this Agreement or to defend
such action, the prevailing party shall be entitled to receive reimbursement
from the nonprevailing party for all reasonable attorneys' fees and all other
costs incurred in commencing or defending such action, or in enforcing this
Agreement, including but not limited to post-judgment costs.
 

--------------------------------------------------------------------------------


 
26. Further Acts. The parties to this Agreement hereby agree to execute any
other documents and take any further actions which are reasonably necessary or
appropriate in order to implement the transactions contemplated by this
Agreement.
 
27. Time of Essence. Time is of the essence in the performance of the
obligations under this Agreement.
 
28. Authorized Signatures. Each party to tins Agreement hereby represents that
the persons signing below are duly authorized to execute this Agreement on
behalf of their respective party.
 
29. Execution. If the foregoing is in accordance with your understanding of our
Agreement, kindly sign and return to us a counterpart hereof, whereupon this
Agreement along with all counterparts will become a binding Agreement between
Nexcore and ENVISION in accordance with its terms.
 
 

 
Very truly yours,
Nexcore Capital Inc.
a Delaware corporation
 
By:  /s/  Jay S.Potter             
Jay S. Potter
President

 
 

 
Confirmed and Accepted:
 

Envision Solar International, Inc,   a California Corporation       By:  /s/ 
Robert L. Noble             Robert L. Noble       Chief Executive Officer  

 
 
 
 
 

--------------------------------------------------------------------------------

